Citation Nr: 9902601	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved death pension benefits was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.  He died in January 1992.  The appellant has 
been recognized as his surviving spouse.  

This is an appeal from a July 1995 decision by the Department 
of Veterans Affairs (VA) that the appellant's request for 
waiver of recovery of an overpayment had not been timely 
filed and, therefore, could not be considered on its merits.  
The overpayment is in the amount of $1,982.  


REMAND

The record discloses that, in her claim for VA death pension 
benefits received in March 1992, the appellant indicated that 
she anticipated receiving wages of $3,315 over the next 
12 months.  In December 1992, the regional office awarded the 
appellant improved death pension commencing April 1, 1992.  
Her award was based on her reported annual income of $3,315  

In March 1994, the regional office notified the appellant 
that, since it had not received the income statement sent to 
her, her payments had been terminated effective April 1, 
1992.  It was indicated that no further payments could be 
made until her income report was received.  She was asked to 
use the attached VA Form 21-0518 (Eligibility Verification 
Report) to submit the report if she had lost her prior income 
statement.  

In a letter dated June 23, 1994, the appellant was notified 
of the overpayment in her account of $1,982.  She was 
informed that she had the right to dispute the debt and also 
had the right to request a waiver of the debt within 
180 days.  

In July 1994 the appellant submitted an Eligibility 
Verification Report reflecting that for the annualized period 
from April 1993 to March 1994 she had received wages of 
$5,000 and for the period from April 1994 to March 1995 she 
anticipated receiving wages of $13,936.  She indicated that 
her income had changed in April 1993 when she had obtained a 
job.  

In August 1994 the regional office wrote to the appellant and 
asked her to return an Eligibility Verification Report for 
the period from April 1992 through March 1993.  

In the decision by the Committee on Waivers and Compromises 
dated in July 1995, it was indicated that a request for 
waiver of recovery of the indebtedness had been received on 
June 30,1995.  However, the request is not included in the 
claims file.  

In her substantive appeal in October 1995, the appellant 
maintained that she had never received an Eligibility 
Verification Report as stated in the statement of the case 
for reporting income from April 1992 through March 1993.  She 
stated if she had received such a report, she would have 
completed it and submitted it, as she did the report 
reflecting her income from April 1993 through March 1994. 

The Board notes that under 38 C.F.R. § 3.661(b)(2)(ii), for 
purposes of adjustment of an overpayment, if evidence of 
entitlement to improved pension for any period for which 
payment of improved pension was discontinued for failure to 
file an Eligibility Verification Report is received at any 
time, payment of improved pension shall be awarded for the 
period of entitlement for which benefits were discontinued 
for failure to file an Eligibility Verification Report. 

In view of the above matters, Findings of Fact and 
Conclusions of Law are being deferred pending a REMAND for 
the following action:

1.  The appellant should be sent another 
Eligibility Verification Report and be 
requested to complete and return the 
report reflecting her income from all 
sources from April 1992 to March 1993, as 
well as all unreimbursed medical expenses 
paid during that time.  That report 
should then be associated with the claims 
file. 

2.  The regional office should also 
obtain a copy of the June 30, 1995, 
request for waiver of recovery of the 
indebtedness referred to in the July 1995 
decision by the Committee on Waivers and 
Compromises.  That letter should also be 
included with the claims file.  

3.  The appellant's case should then be 
reviewed by the regional office.  
Depending on the income reported by her 
for the period from April 1992 to 
March 1993, any necessary adjustment in 
the amount of the overpayment under the 
provisions of 38 C.F.R. § 
3.661(1)(b)(2)(ii) discussed above should 
be made.  If the determination regarding 
the issue of timeliness of the waiver 
request remains adverse to the appellant, 
she and her representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond. 

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until she receives further notice.  


The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
